                     Case 1:20-mj-08519-UA Document 6 Filed 10/06/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 20 Mag 8519                                                        Date   10/06/2020
    USAO No. 2020R00858

The Government respectfully requests the Court to dismiss without prejudice the

 ✔Complaint                 Removal Proceedings in


United States v.      Joshua Genao

The Complaint/Rule 40 Affidavit was filed on                  08/13/2020

      U.S. Marshals please withdraw warrant




                                                                   MICHAEL HERMAN            Digitally signed by MICHAEL HERMAN
                                                                                             Date: 2020.10.06 13:30:44 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:               10/6/20



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                         2020.07.13
